Chapman, J.
The evidence that the defendant employed two men to assist in driving the cattle from the Boston and Maine depot through Cambridge to Brighton; that he went with one of the men from the depot almost to Cambridge bridge, and there took a horse car for Brighton, and met the men at Brighton and paid them after they had finished their work, tended to" show that he was the owner of the cattle, or the agent of the owner employed in driving them; In either case he would be liable. But the evidence offered by him that a person who was the owner of a part of the cattle requested him to employ two men to assist in driving them, and to pay them at Brighton, tended to explain these acts and to show that he performed them merely as a servant of the owner, employed to hire and pay men. If the hiring and payment of the men constituted all his agency in the matter, he would not be liable, because the men were not acting for him or under his control. His agency would not extend to the manner of doing the work.
If he had assisted the men in driving the cattle through Cambridge, he would be liable on that account; but it does not appear that he rendered any such assistance. The testimony of Harding ought to have been admitted.
*181It is objected that it was a mere conversation. Bat it was a conversation containing a request of the owner that the defendant would do him a service, and such a request is a fact, and admissible in evidence as such.
The way-bills that were offered were clearly inadmissible, and were properly rejected; but, for the rejection of Harding’s testimony, the exceptions must be sustained.